Citation Nr: 1628165	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  08-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The appellant had active duty for training from June 16, 1982, to April 19, 1983, as we1l as service in the California Anny National Guard, with separation therefrom in April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Regional Office (RO) of the Department of Veteran Affairs (VA) in Cleveland, Ohio, from the RO in Oakland, California.  

In light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (disability claims are to be broadly construed to include any relevant diagnoses raised by the rcord) the issue before the Board is expanded to include any acquired psychiatric disorder.  

Pursuant to his request for a hearing before the Board, the appellant was scheduled to appear at a hearing before a Veterans Law Judge sitting at the Oakland RO in February 2011.  However, the appellant failed to appear.  No other request for a hearing remains pending.  


FINDING OF FACT

Competent evidence has been presented of a current diagnosis of an acquired psychiatric disorder which had its onset during active duty service.  


CONCLUSION OF LAW

The criteria for the award of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable decision by the Board, there is no further duty to notify or assist the claimant or to explain how VA complied with the duties to notify and assist.  

The appellant seeks service connection for an acquired psychiatric disorder.  He contends such a disorder had its onset during service and has been continuous since that time.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

The appellant was without any psychiatric abnormalities when examined for service entrance in April 1982.  Shortly after service entrance, however, he sought treatment at the base medical clinic for "stress" in October 1982.  He reported being able to converse with God, Satan, and several saints.  He also stated he could foresee the future and could move objects with his mind alone.  He was sent for hospitalization in the psychiatric ward of a service hospital.  He was subsequently diagnosed with a schizotypal personality disorder, chronic, mild, which was "much improved" with treatment, such that the appellant was recommended for retention for active duty service, and found fit for world-wide duty.  He was allowed to resume his training in December 1982, from which he separated in April 1983.  

Post-service, the appellant was treated by California state health care providers beginning in June 1985, when he was afforded a psychiatric evaluation.  Paranoid schizophrenia was diagnosed at that time, and his impairment was described as severe.  Delusions and psychotic thoughts were noted on examinations in October and November 1985.  Delusions and hallucinations, both auditory and visual, were again noted on examination in September 1987.  Paranoid schizophrenia was confirmed at that time.  

The appellant presented to a VA outpatient clinic in February 1999 seeking housing assistance.  A history of schizoaffective disorder was noted.  

On a private court-ordered competency examination in May 2009, the appellant was diagnosed with a psychotic disorder not otherwise specified, rule out mood disorder not otherwise specified with psychotic features, and a personality disorder not otherwise specified with schizotypal and narcissistic personality features.  

In February 2015, the appellant was afforded a VA psychiatric examination by a VA clinical psychologist.  The electronic claims file was reviewed in conjunction with an interview of the appellant.  Upon examination of the appellant, the examiner determined a diagnosis of schizotypal personality disorder was warranted, with onset during service, based on the appellant's account of symptoms experienced at that time.  In a subsequent addendum to that opinion, the examiner opined that the appellant did not have a current psychiatric disorder which was at least as likely as not due to or caused by the schizotypal personality disorder.  

Considering the totality of the record, the Board notes the appellant first required psychiatric treatment during active duty for training in 1982, at which time he displayed relatively severe symptomatology, including delusions and "magical thinking", according to the service treatment records.  He was subsequently hospitalized for approximately two months for treatment, and a diagnosis of a schizotypal personality disorder was rendered at that time.  Beginning within three years after service separation, the appellant was found by state health officials to display a diagnosis of paranoid schizophrenia, with severe symptomatology.  More recently on a May 2009 court-ordered competency examination, he was diagnosed with a psychotic disorder along with a personality disorder not otherwise specified with schizotypal and narcissistic personality features.  While a VA examiner opined in February 2015 that the appellant displayed only a personality disorder, this examiner failed to address either the psychiatric treatment records immediately following service dated in 1985-87, or the more recent 2009 examination.  Thus, the 2015 VA opinion is of limited probative weight.  

After considering the totality of the record, the Board finds the evidence to be in relative equipoise.  The diagnosis of paranoid schizophrenia rendered just over two years after service separation, along with the severity of the appellant's in-service symptomatology, suggests an acquired psychiatric disorder had its onset in service and has been continuous since that time, as confirmed by the May 2009 examination.  Affording the appellant the benefit of the doubt, service connection for an acquired psychiatric disorder is warranted.  


ORDER

Service connection for an acquired psychiatric disorder is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


